DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Response to Amendment
                The action is in response to amendments filed on 05/16/2022. Claims 1 and 5-6 have been amended. Claims 1-9 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 20140155759 A1 (hereinafter referred to as “Kaestle”) in view of US 20150223700 A1 (hereinafter referred to as “Kirenko”) and US 20140031696 A1 (hereinafter referred to as “Schmeitz”)
Regarding claim 1, Kaestle, a device for obtaining vital sign information, teaches a system (abstract; paragraphs [0073]-[0081]; as shown in Figure 4) comprising at least one light detector (42; paragraphs [0073]-[0081]; as shown in Figure 4) and an illuminator (43; paragraphs [0073]-[0081]; as shown in Figure 4); 
the at least on detector being configured for collecting light returning from a selected inspection region over time and detecting variations in collected light intensity (paragraphs [0073]-[0081]; Figure 4); 
wherein the illuminator comprises one or more light sources configured for providing multi-directional illumination of a selected wavelength range directed toward said inspection region along multiple illumination paths (paragraphs [0016]-[0017],[0073]-[0081]; Figure 4), and
wherein the multiple illumination paths are arranged symmetrically with respect to a detection path of the at least one detector connecting said at least one detector and said inspection region to define illumination under symmetrical illumination conditions with respect to the detection path thereby providing uniformity of illumination of said selected wavelength range (paragraphs [0016]-[0017],[0073]-[0081]; Figure 4).
Further Kaestle acknowledges that motion noise can be alleviated via dominant lighting (paragraph [0004]) and continuously monitoring vital signs of a patient (paragraph [0041), but Kaestle does not explicitly teach the light sources configured for and controllably operable for simultaneous illumination and there being constant illumination by the illuminator and thereby providing that detected variations in the collected light intensity from the inspection region subjected to the constant illumination under the symmetrical illumination conditions being thereby indicative of variation of light returned from the inspection region with compensation of variations of backscattering of illuminating light cause by a change of orientation of the inspecting region. 
Kirenko, a contactless detection device for measuring vital signs of a subject, teaches the light sources configured for and controllably operable for simultaneous illumination (paragraph [0026], [0064]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaestle, to have the lights emitted simulatenously, as taught by Kirenko, because doing so helps improve signal to noise ratio (paragraph [0009], [0014]-[0015]; as taught by Kirenko).
However, Schmeitz discloses an rppg device for measuring vital signs of a user, and teaches providing constant illumination to an inspection area (paragraph [0022], [0041], [0053]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaestle, view of Kirenko, to provide constant illumination to an inspection area, as taught by Schmeitz, because doing so allows for the inspection area to be monitored continuously allowing for more comprehensive oxygen saturation monitoring. 
Additionally the combination of Kaestle and Schmeitz (a detector symmetrically surrounded by illuminators that constantly illuminate an inspection area) thus teaches the limitation thereby providing that detected variations in the collected light intensity from the inspection region subjected to the constant illumination under the symmetrical illumination conditions being thereby indicative of variation of light returned from the inspection region with compensation of variations of backscattering of illuminating light cause by a change of orientation of the inspecting region.
Regarding claim 2, Kaestle, in view of Kirenko and Schmeitz, teaches further comprising a controller (10; paragraphs [0073]-[0081]; Figure 4) for receiving input data indicative of the detected variations in the collecting light intensity at a selected sampling rate and for processing the input data for determining data indicative of at least one of the following biomechanical parameters of a patient: PPG, SpO2, or heart rate (measures for heart rate, oxygen saturation, pulsatility amplitude, and pulse shape; paragraphs [0015], [0021]; as shown by Kaestle).
Regarding claim 3, Kaestle, in view of Kirenko and Schmeitz, teaches wherein said illuminator comprises a circular light source and wherein said at least one detector is located around a center of a circle defined by the light source (as shown in Figure 4; as shown by Kaestle).
Regarding claim 4, Kaestle, in view of Kirenko and Schmeitz, teaches wherein said illuminator comprises two or more light sources arranged at equal distance in symmetrical arrangement with respect to the detection path (as shown in Figure 4; as shown by Kaestle).
Regarding claim 5, Kaestle, in view of Kirenko and Schmeitz, teaches further comprising a control unit configured for receiving and processing input data indicative of said variations in the collected light intensity detected under the symmetrical illumination conditions and being associated with expansion or contraction of blood vessels at the inspection region, and generating output data indicative of cardiovascular blood volume pulse, enabling photoplethysmographic measurements (capable of being used to measure for ppg; paragraphs [0073]-[0081]; Figure 4; as taught by Kaestle).
Regarding claim 6, Kaestle, in view of Kirenko and Schmeitz, teaches further comprising a control unit configured for receiving and processing input data indicative of said variations in the collected light intensity detected under the symmetrical illumination conditions and being associated with expansion or contraction of blood vessels at the inspection region and generating output data indicative of SpO2 for blood oxidization measurements (measures for SpO2; paragraphs [0015], [0021], [0073]-[0081]; Figure 4; as taught by Kaestle).
Regarding claim 7, Kaestle, in view of Kirenko and Schmeitz, teaches wherein said illuminator is configured for illuminating a selected number of two or more inspection regions to provide the constant illumination under the symmetrical illumination conditions for each of said two or more inspection regions, and said at least one detector comprises two or more detectors (uses multiple detection elements; paragraph [0053]; Figure 2) configured for collecting light returning from corresponding two or more of said inspection regions being illuminated and for detecting variations in collected light intensity for each of said selected number of two or more regions (capable of illuminating multiple regions consecutively; paragraphs [0053]-[0054], [0073]-[0081]; Figure 4; as taught by Kaestle).
Regarding claim 9, Kaestle, in view of Kirenko and Schmeitz, teaches wherein said illuminator comprises a plurality of two or more light sources, said plurality of two or more light sources comprises light sources configured for emitting light of at least first and second different wavelengths within said selected wavelength range (paragraphs [0073]-[0081]; Figure 4; as taught by Kaestle).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaestle, in view of Kirenko and Schmeitz, as applied to claim 7 above, and further in view of US 20180153455 A1 (hereinafter referred to as “Guazzi”).
Regarding claim 8, Kaestle, in view of Kirenko and Schmeitz, teaches a controller (10; paragraphs [0073]-[0081]; Figure 4; as taught by Kaestle), but does not explicitly teach configured for receiving input data comprising said variations in collected light intensity for each of said selected number of two or more regions, and for determining one or more biomedical parameters utilizing averaging of data collected from the two or more regions.
However, Guazzi, a remote PPG system, teaches configured for receiving input data comprising said variations in collected light intensity for each of said selected number of two or more regions, and for determining one or more biomedical parameters utilizing averaging of data collected from the two or more regions (paragraph [0018]; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kaestle, in view of Kirenko and Schmeitz, to average multiple regions of interest, as taught by Guazzi, because doing so normalizes data thus reducing/eliminating noise from inaccurate data.


 Response to Arguments
Applicant’s arguments, filed 05/16/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections has been withdrawn. 

Applicant’s arguments, filed 05/16/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with Kaestle, in view of Kirenko and Schmeitz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792